222 Ga. 309 (1966)
149 S.E.2d 685
KINNON
v.
MERCER.
23505.
Supreme Court of Georgia.
Argued June 13, 1966.
Decided June 23, 1966.
Helms & Dismukes, Jack J. Helms, for appellant.
Kopp & Peavy, J. Edwin Peavy, for appellee.
QUILLIAN, Justice.
J. B. Kinnon brought a suit for declaratory judgment against his daughter Mamie K. Mercer in Ware Superior Court. The petition prayed for no relief except the construction of a warranty deed from the wife of the plaintiff and the mother of the defendant, and a declaration as to whether the deed conveyed a fee simple estate in described lands to the plaintiff or a life estate to the plaintiff and a remainder estate to the defendant. Held:
An action for declaratory judgment is not per se an equitable proceeding. Felton v. Chandler, 201 Ga. 347 (39 SE2d 654); Vidalia Production Credit Assn. v. Durrence, 212 Ga. 432, 433 (93 SE2d 568); Todd v. Conner, 220 Ga. 173, 175 (137 SE2d 614). "Nor does the fact that a decision of the instant case will require the construction of a deed make this a case within the jurisdiction of this court." Alderman v. Crenshaw, 208 Ga. 71 (2) (65 SE2d 178). See Lewis v. Fry, 194 Ga. 842 (22 SE2d 817); Mock v. Darby, 219 Ga. 597 (134 SE2d 805).
This court does not have jurisdiction of an appeal where the only relief prayed in the case is the construction of a deed and declaratory judgment as to whether it conveys a fee simple estate or a life estate.
Transferred to the Court of Appeals. All the Justices concur.